internal_revenue_service number release date index number - ------------------------------------------------- ----------------------------------- ------------------------------------------ --------------------------------- department of the treasury washington dc person to contact ---------------------- -------- ------------- telephone number --------------------- refer reply to cc psi - plr-130682-05 date date ------------------ ----------------------------------- ----------------------------------------- legend x --------------------------------------------------- trust --------------------------------------------------- date date dear ------------------------------- correspondence submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on date and elected to be an s_corporation effective date as of date the shareholders of x consisted of individuals and eleven subtrusts of trust however the beneficiaries of each of the subtrusts failed to timely make qualified_subchapter_s_trust qsst elections in addition the trustee of trust signed the s_corporation_election instead of the beneficiaries of each of the subtrusts accordingly x’s s_corporation_election was invalid in date the tax_return_preparers of trust discovered that x’s s election was invalid and notified x this letter responds to a letter dated date and subsequent ---------------- the trustee of trust represents that each of the eleven subtrusts of trust is plr-130682-05 qualified to make a qsst election and will make the election if x is granted relief for the inadvertent invalid election x represents that the trustee of trust inadvertently failed to require that the qsst elections be filed by the beneficiaries of the subtrusts x also represents that x was unaware of the beneficiaries’ failure_to_file the qsst elections and that these omissions took place outside the knowledge and reasonable control of x and were not a part of any plan or intention of x to terminate its s election x represents that for all taxable years during the termination period x and x’s shareholders have filed tax returns consistent with x being an s_corporation sec_1361 provides that the term as corporation means with respect to any taxable_year a small_business_corporation for which an election under ' a is in effect for such year sec_1361 provides that a asmall business corporation means a domestic_corporation that is not an ineligible_corporation and that does not have as a shareholder a person other than an estate a_trust described in ' c or an organization described in ' c who is not an individual sec_1361 provides that for purposes of sec_1361 a sec_1361 provides that in the case of a qualified_subchapter_s_trust trust may be a shareholder if all of it is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states sec_1361 provides that for purposes of sec_1361 in the case of a_trust described in sec_1361 the deemed owner shall be treated as the shareholder qsst with respect to which a beneficiary makes an election under sec_1361 such trust shall be treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1362 provides that a beneficiary of a qsst or his legal_representative may elect to have sec_1361 apply sec_1361 provides that an election under sec_1362 shall be effective up to days and months before the date of the election sec_1_1361-1 of the income_tax regulations provides that the current income_beneficiary of the trust must make the qsst election under sec_1361 by signing and filing with the service_center with which the corporation files its income_tax return the applicable form or statement including the information listed in sec_1_1361-1 sec_1361 provides that the term qualified_subchapter_s_trust means a plr-130682-05 trust- a the terms of which require that- i during the life of the current income_beneficiary there shall be only income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of such beneficiary’s death or the termination of the trust and iv upon termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to such beneficiary and b all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to individual who is a citizen or resident_of_the_united_states sec_1_1361-1 provides that for purposes of sec_1361 and sec_1361 a substantially separate and independent share of a_trust within the meaning of sec_663 and the regulations thereunder is treated as a separate trust for a separate share which holds s_corporation stock to qualify as a qsst the terms of the trust applicable to that separate share must meet the qsst requirements stated in sec_1_1361-1 and ii sec_1362 provides that except as provided in ' g a small_business_corporation may elect in accordance with the provisions of ' to be an s_corporation sec_1362 provides that an election under sec_1362 shall be valid only if all persons who are shareholders in such corporation on the day on which the election is made consent to the election sec_1_1362-6 provides that except as provided in sec_1 b iii the election of the corporation is not valid if any required consent is not filed in accordance with the rules contained in sec_1_1362-6 sec_1_1362-6 provides that in the case of a_trust described in sec_1361 including a_trust treated under sec_1361 as a_trust described in sec_1361 only the person treated as the shareholder for purposes of sec_1361 must consent to the election sec_1362 provides that an election under ' a shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation a termination of an s_corporation_election under ' d is effective on and after the date of cessation sec_1362 provides that if an election under ' a by any corporation was terminated under ' d or the secretary determines that the circumstances resulting in such termination were inadvertent no later than a plr-130682-05 reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified under ' f agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary for that period then notwithstanding the circumstances resulting in such termination the corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the facts submitted and the representations made we conclude that x’s election to be an s_corporation on date was an inadvertent invalid election within the meaning of sec_1362 we further conclude that under sec_1362 x will be treated as an s_corporation from date and thereafter provided that the eleven subtrusts otherwise qualify as qssts and x’s election to be an s_corporation was otherwise valid and was not terminated under sec_1362 accordingly the shareholders of x must include in income their pro_rata share of the separately_stated and nonseparately computed items of x as provided in sec_1366 make any adjustments to basis as provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 if x or its shareholders fail to treat x as described above this letter_ruling will be null and void this ruling is conditioned on x within days of this letter filing a new form_2553 election of a small_business_corporation that contains the proper signatures with the appropriate service_center with an effective date of date furthermore the beneficiaries of each of the eleven subtrusts of trust must file a qsst election that contains the proper signature effective date with the appropriate service_center within days of the date of this letter a copy of this letter should be attached to the new form_2553 and the qsst elections federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 or whether each of the eleven subtrusts are qssts within the meaning of sec_1361 of the code provides that it may not be used or cited as precedent being sent to x's authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 except as specifically set forth above no opinion is expressed concerning the pursuant to a power_of_attorney on file with this office a copy of this letter is sincerely yours beverly katz senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries plr-130682-05 enclosures copy of this letter copy for sec_6110 purposes
